Exhibit 10.2
CORNERSTONE THERAPEUTICS INC.
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTOR COMPENSATION AND REIMBURSEMENT
POLICY
Effective May 18, 2011
A. BOARD FEES FOR NON-EMPLOYEE DIRECTORS
Each member of the Board of Directors (the “Board”) of Cornerstone Therapeutics
Inc. (the “Corporation”) who is not an employee of the Corporation (a
“Non-Employee Director”) will receive the following fees:

  •   $30,000 annual retainer, payable in installments of $7,500 quarterly in
arrears (payments for partial years shall be made on a pro rata basis); and    
•   Up to an annual aggregate maximum of $15,000 for attendance fees for the
following:

  •   $2,000 for each meeting of the Board that the Non-Employee Director
attends in person;     •   $1,000 for each meeting of any committee of the Board
on which the Non-Employee Director serves that he or she attends in person;    
•   $1,000 for each meeting of the Board that the Non-Employee Director attends
by teleconference; and     •   $500 for each meeting of any committee of the
Board on which the Non-Employee Director serves that he or she attends by
teleconference.

The chair of the Audit Committee of the Board will receive an annual fee of
$10,000, the chair of the Compensation Committee of the Board will receive an
annual fee of $7,500 and the chair of our Nomination and Corporate Governance
Committee will receive an annual fee of $5,000, each paid quarterly in arrears
(payments for partial quarters shall be made on a pro rata basis). The Lead
Independent Director, if any, will receive an annual fee of $10,000, payable in
installments of $2,500 quarterly in arrears. All attendance fees for Board and
committee meetings and teleconferences shall be paid on a quarterly basis
retrospectively.

1 of 3



--------------------------------------------------------------------------------



 



B. EQUITY GRANTS FOR NON-EMPLOYEE DIRECTORS
Each Non-Employee Director will also receive:

  •   a nonstatutory option under the Corporation’s 2004 Stock Incentive Plan,
as amended (the “2004 Plan”), or other stock incentive plan approved by the
Board and stockholders of the Corporation, to purchase up to 20,000 shares of
the Corporation’s common stock (“Common Stock”) upon his or her initial election
to the Board (the “Initial Grant”); and     •   a nonstatutory option to
purchase up to 15,000 shares of Common Stock at each year’s annual meeting after
which he or she continues to serve as a director (such option to be pro-rated
for partial years at an amount equal to 1/12 of such shares for each full month
of service from the date of election to the Board until the date of the first
annual meeting) (the “Annual Meeting Grant”).

The per share exercise price of each Non-Employee Director option shall equal
the closing price of the Common Stock on the NASDAQ Capital Market (or on the
principal market on which the Common Stock is traded if other than the NASDAQ
Capital Market), on the date of grant (or if no such price is reported on such
date, such price as reported on the nearest preceding date). Such options shall
have a ten-year term. The shares subject to the options under the Initial Grant
become exercisable in 36 equal monthly installments beginning one month from the
date of grant. The shares subject to the options under the Annual Meeting Grant
become exercisable in 12 equal monthly installments beginning one month from the
date of grant. 100% of any unvested shares subject to the Initial Grant and
Annual Meeting Grants will accelerate upon a “change in control” (as defined in
the 2004 Plan) of the Company. The shares subject to these options shall be
subject to appropriate adjustment for stock splits, combinations,
recapitalizations, and other similar events affecting the Common Stock.
C. EXPENSE REIMBURSEMENT FOR NON-EMPLOYEE DIRECTORS
The Corporation shall reimburse each Non-Employee Director for reasonable travel
and other expenses incurred in connection with attending meetings of the Board
and its committees.
D. CONTINUING DIRECTOR EDUCATION REIMBURSEMENT FOR NON-EMPLOYEE DIRECTORS
The Corporation shall pay all reasonable expenses related to continuing director
education; provided, however, that the Corporation shall pay only a pro rata
portion of such expenses if such Non-Employee Director serves on any additional
public company boards.

2 of 3



--------------------------------------------------------------------------------



 



E. SERVICE UPON BOARD OF DIRECTORS OF SUBSIDIARIES OF THE CORPORATION
Non-Employee Directors shall not receive any additional fees for attending any
meetings of the board of directors of any subsidiaries of the Corporation
(“Subsidiary Boards”) but shall be eligible for reasonable travel and other
expenses incurred in connection with attending meetings of Subsidiary Boards.
E. CHANGE IN EMPLOYEE STATUS
Any member of the Board who ceases to be employee of the Corporation and who
continues to serve as a member of the Board shall become a Non-Employee Director
for purposes of this Policy effective as of the first calendar day after his or
her status as an employee of the Corporation ends. Such Non-Employee Director
would be eligible for attendance fees and equity grants after such change in
employee status; provided, however, the Initial Grant for such Non-Employee
Director would be granted by the Board as of the first meeting of the Board
after such individual becomes a Non-Employee Director.
*   *   *

            Approved by the Board of Directors on March
31, 2011, effective as of May 18, 2011
   

3 of 3